We delivered an opinion in this case at a former term, but, the trustee being desirous of a further hearing, the case has been reargued by the parties by mutual consent. The reargument turns mainly upon three points, which we will briefly consider.
1. We will first consider the point, now first deliberately urged, that the trust to sell or mortgage and reinvest, c., is not a discretionary trust, to be executed or not as the trustee may think best, but an imperative trust which he is bound to execute, discretion being given him only to decide how and when he will execute it. The deed of trust may bear this construction, but we conclude, from the fact that it did not occur to us at the former hearing, that it is not the obvious construction; and, after having carefully considered the deed, we are not prepared to adopt it. The trust is a trust to sell or mortgage all orany part of the trust estate, and to use the proceeds for reinvestment or for the improvement of the trust estate, such sale or mortgage to be made from time to time, as and when the trustee shall deem it expedient. Such a trust seems hardly capable of being construed as an imperative trust, which the trustee is bound to execute whether he thinks best or not. If the trust were imperative, it would be executed by the sale or mortgage of any part of the estate, and at any time; for the purposes of the trust do not call *Page 428 
for money in any particular amount or at any particular time. We suppose the design of the provision was to enable the trustee to manage the estate to the best advantage. If the trustee should think it better to sell and reinvest than to leave the estate to rise in value from the growth of the city, he could do so; if he should think it better to raise money by mortgage and improve the estate by the erection of suitable buildings, he could do that; and if he should think it better to leave the estate to be enhanced in value by the rapid growth of the city, he could do that; for in that contingency the time when he would deem it expedient to sell or mortgage would never come. The discretion given was a large discretion, and, for its proper exercise, called for great prudence and sagacity on the part of the trustee. In reply to this view, it may be said that the author of the trust had it mainly in view, not to accumulate a large property for his children, but to provide for the comfortable and honorable maintenance of his wife. This is true, and a subsequent clause of the deed not only authorizes but directs the trustee to sell all or any part of the trust estate for her maintenance, if the income should prove insufficient. It is, therefore, the more reasonable to suppose that the first mentioned trust was designed principally for the advantage of the estate, and only incidentally for the benefit of the wife; and in this view, was left to be executed or not, according to the discretion of the trustee; while the subsequent trust, which is expressed to be for her maintenance, is imperative, there being no discretion except as to the mode of its execution. We must therefore determine, what we took for granted at the former hearing, that the trust in question is not an imperative but a discretionary trust or power.
2. The counsel for the trustee is of the opinion that the deed of trust contains language, overlooked by the court, which shows an intention on the part of the grantor that the trust or power to sell for reinvestment should not be confined to the original trustee, but should go with the estate to his successors. The language referred to is contained in the preamble and other parts of the deed. The preamble is as follows: "Whereas my wife, Sarah W. Burges, has heretofore, at my request, released her right of dower in and to certain valuable estates upon which I have executed mortgages to the Warwick Institution for Savings, *Page 429 
Jackson  Butts, Samuel G. Arnold, and Patience Gerauld, as well as in certain other lands, which said releases were made upon the promise and understanding upon my part to place the property hereinafter described in trust for the benefit of my said wife in manner hereinafter appearing." The preamble discloses the considerations which influenced the making of the deed, and that its primary purpose was the benefit of the maker's wife; but we do not perceive that it affords any guidance in the question before us. If the continuance of the trust or power were necessary to secure the benefit intended for the wife, or if the trust or power were expressly designed for that purpose, then indeed the preamble might strengthen the argument in favor of its continuance resting upon the intention of the grantor. But the trust or power does not appear to be either necessary or to have been expressly designed to secure the maintenance of the wife, there being, as we have seen, another trust, imperative in its character, which was expressly designed for that purpose. The other language to which the counsel refers shows that it was intended that the trustee should be invested with important duties and should have large powers, but does not, in our opinion, throw any helping light upon this particular point. We quite agree indeed with the counsel for the trustee that, in order to ascertain the intention of the grantor upon this subject, we are not necessarily to look for particular forms of expression or at particular parts of the deed, but to seek for it in the deed as a whole, and, if so looking, we find that he intended the trust to continue, we are to give effect to the intention. Looking at this deed in that way, we do not find any sufficient evidence of the intention of the grantor that the trust in question should follow the devolution of the estate from the original trustee to his successors, and we must therefore hold that the trust is subject to the rule, which is ordinarily applicable to a discretionary trust or power, where no such intention is expressed or implied.
3. A third ground upon which the counsel for the trustee asks for a revision of our opinion is, that we have overlooked, or not duly appreciated, certain cases explanatory of the rule in regard to discretionary trusts or powers and its application. We took the rule as stated in Lewin on Trusts to be the rule fairly deducible from the cases. We find that in the recent work of Mr. *Page 430 
Perry, which appears to be a work of wide and careful research, the rule is stated in the same manner. He says: "Where the court appoints new trustees, it cannot communicate arbitrary or discretionary powers to them, unless the instrument of trust confers such powers upon the trustees for the time being, or they are annexed to the office." Perry on Trusts, § 503. The rule seems to be well settled; it is in its application that the difficulty arises, in ascertaining when the discretion is to be construed as annexed to the office. In Byam v. Byam, 19 Beav. 58, it is said that when the power is conferred upon the trustees, "not in their individual character, but in their character of trustees, the power will belong to the trustees for the time being." If the case means that the power will go with the office unless it is so given that it may be exercised by the donee thereof, even though he does not assume the office, we do not think the case is in keeping with other cases on the subject; if it means less than this, it does not relieve the difficulty, for the question still recurs, by what criterion shall we determine whether the discretion is given to the trustee in his individual or official character. At the former hearing we were of the opinion that, where the trust or power is of such a nature that it may be executed or not at the discretion of the trustee, it will not go to the new trustee in the absence of any language in the instrument of trust indicating that such was the maker's intention. And still, though not disposed to be tenacious of this opinion, we think it is in accordance with the rule deducible from the cases. The rule of course does not apply to a case where the discretion is inseparably united to a trust which is imperative, for in such a case the cestuis que trust are entitled to have the trust executed at all events; and some of the cases cited by the counsel for the trustee are cases of this kind, and therefore not in point as authorities in the case at bar in the view which we have taken of it.
The counsel for the trustee suggests, at the close of his written argument, that the trustee has, under another clause of the deed of trust, the same power which he wishes to exercise under the clause which we have considered. The suggestion raises a question which has not been discussed, and which, without discussion, it would be premature to decide. We now simply reaffirm the opinion, formerly expressed, in regard to the particular provision *Page 431 
of the deed of trust which has been discussed as the provision upon which the instruction of the court is desired.
Decree. An interlocutory decree was thereupon entered, essentially as follows: —
"This cause came on to be heard, c., and thereupon, upon consideration thereof, this court doth ascertain and declare that in view of the general purpose of the grantor, Tristam Burges, as it appears from the whole of the deed of trust from him to Charles S. Bradley, dated March 13, 1862, in the complainants' bill of complaint mentioned, the clause of said deed, in the words, — `And upon further trust, from time to time, as and when the said trustee shall deem it expedient, to sell or mortgage the whole or any part of said trust premises, to lay out and invest the moneys to arise from any sale or mortgage under the preceding powers in the name of the said trustee, in good stocks or mortgages of real estate, or in the erection of suitable buildings on the premises belonging to said trust, or on some part thereof, and, from time to time, to change, alter, and vary such investments, for others of a like nature, at his discretions, is to be deemed and taken to be a special discretionary power which said Burges intended should be had and exercised by said Bradley only; and therefore, upon the resignation of said Bradley of the trusteeship created by the said deed, the power given or limited to him by the said clause became wholly ended and determined, and did not pass to or devolve upon the complainant, William M. Bailey, as new trustee, under said deed, appointed by this court. And it is ordered that the bill be retained, with liberty to either of the parties to apply for further directions, as well in relation to the question whether the said Bailey, as such new trustee as aforesaid, can or may lawfully sell or mortgage the whole or any part of the trust estate, for the purpose of reinvestment, under or by virtue of the provisions of any other power contained in said deed of trust, as in relation to all other questions in the cause still remaining undetermined."
After the rendition of the last opinion, the trustee applied for the instructions of the court, as to the time when, and the manner in which the powers and duties created by the clause of the deed referred to at the close of the last foregoing opinion, properly *Page 432 
could or ought to be carried into effect. This clause is set out in the first opinion delivered in this case, supra, p. 424, and is comprised in the last sentence of the extract from the deed of trust there found.
Markland, for the trustee.
James Tillinghast, for Mrs. Sarah W. Burges.
BRAYTON, C.J.
The deed of trust provides that the trustee appointed should have power, in his discretion and when he should deem it expedient, to sell the whole of the trust property and reinvest it, to change and alter from time to time, and vary the investments for others in his discretion. The power was purely discretionary in the trustee originally appointed, and he was to apply the income from the property unsold, and such as might be changed and reinvested by the trustee, after paying the expenses incident to the trust, including his own compensation, to the comfortable and honorable maintenance and support of the wife of the settler during her natural life. This the trustee might do, though the income should be sufficient for the comfortable and honorable maintenance of the wife without the necessity of selling, or changing the investment. The power, as this court has heretofore determined, could not be exercised by the present trustee, but was a power confided solely to the discretion of the trustee originally appointed. But it is now made a question whether the present trustee who has succeeded to the trust may not, under another provision in the deed, sell, and convert and reinvest the trust property, as the original trustee might have done under the provision formerly considered. The provision now under consideration, after providing that, after payment of the expenses incident to the trust and the management of the same, and the compensation to the trustee, he should apply the residue of the income of the trust property to and for the comfortable and honorable maintenance and support of the wife for and during her natural life, further provides as follows: "In case the said income shall at any time prove insufficient for the purposes aforesaid, then the said trustee is authorized and directed to make sale of, or to mortgage some portion of, or all of the trust property, discharged of the trusts herein contained, and to apply the proceeds arising from such mortgages or sales to the purposes aforesaid." *Page 433 
The settler in this case was providing for a contingency, namely, that the income of the trust property out of which alone he has before directed that his wife should be provided for and maintained should fail, or cease to be sufficient for her honorable maintenance. In that event the trustee was not merely authorized and empowered, but he was directed, whenever that event might happen, to supply that deficiency by a resort to thecorpus of the trust property, and to see that she had that honorable support so long as any of the estate remained; and for this purpose, and for this only, he empowered and directed him to sell, or, if he thought it more expedient, to mortgage the estate, or so much thereof as might be needful for such support, — so much that the proceeds of the sale or mortgage might be sufficient for the maintenance of the wife. There is nothing said here of reinvestment. That does not seem to have been in the contemplation of the settler. He seems only to have had in view the honorable support of his wife by means of the income of the trust estate, and when the income ceased to be sufficient to furnish such support, to sell the trust estate, and apply the proceeds of such sale to such support, or to do the same thing by way of mortgage.
The trustee may not think it best to sell, but more expedient to raise the necessary means of support by mortgage, and for this purpose may mortgage the whole estate, all the trust property; but it is the proceeds of the mortgage, the moneys received upon the mortgage, that are to be applied, and not to be invested to raise income while the proceeds as such are still held in trust. He may mortgage the whole or a part for such sums as may be reasonable and necessary to obtain the proceeds called for. It would not be material. It would be but a lien for the amount of proceeds received. If it be upon the whole, he might execute a second mortgage for further sums, to be expended as they might be required.
Whatever power of reinvestment the trustee may have or exercise is merely incidental to the sale, and the application of the proceeds of the sale he may make. The sale and mortgage is not for the purpose of reinvestment. But the expenses of maintenance are continually going on, continually called for, yearly, monthly, daily. Sales cannot be made for every payment called *Page 434 
for. Moneys must be to some extent raised in advance, provided beforehand to meet those expenses, and this from necessity. The trustee, when a sale is necessary, must and may exercise a discretion how much may be reasonable and necessary to be provided beforehand so as to be in proper time applied. These proceeds while unapplied the trustee will keep, make the most of them, and derive income therefrom as he can obtain interest, as it would be his duty to do. We do not see that the trustee could do more.
Decree accordingly.